Franklin App. No. 98AP-1015.
This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Franklin County and has been consolidated with Supreme Court case No. 01-976, State ex reí R.T.G., Inc. v. State. In order to provide for an orderly structure of the oral argument of the consolidated cases,
IT IS ORDERED by the court, sua sponte, that the parties shall follow the structure of argument for a case involving a cross-appeal. Appellants/eross-appellees shall open the argument and both appellants/cross-appellees and appellees/cross-appellants shall have rebuttal time. The parties shall consolidate any argument related to case No. 01-976 within this structure.